     Case 3:20-cv-00396-MMD-CLB Document 42 Filed 09/10/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     CORY O’NEAL BREWER,                             Case No. 3:20-cv-00396-MMD-CLB

7                                      Petitioner,                   ORDER

8            v.

9
      WILLIAM GITTERE, et al.,
10
                                   Respondents.
11

12

13         Pro se Petitioner Cory O’Neal Brewer filed an amended habeas petition, with leave
14   of Court, on July 12, 2021. (ECF No. 39.) Respondents then had 60 days—until
15   September 10, 2021—to file a response to the amended petition. (ECF No. 38.) On
16   September 9, 2021, Respondents filed a motion for extension of time (ECF No. 41
17   (“Motion”)) requesting a 45-day extension of time, to October 25, 2021, to file their
18   response. This would be the first extension of this deadline. Respondents’ counsel states
19   that the extension of time is necessary because of her obligations in other cases. (Id. at
20   2.) The Court finds that the Motion is made in good faith and not solely for the purpose of
21   delay, and there is good cause for the extension of time.
22         It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.
23   41) is granted. Respondents will have until and including October 25, 2021, to file their
24   response to Brewer’s First Amended Petition for Writ of Habeas Corpus. (ECF No. 39.)
25   ///
26   ///
27   ///
28
     Case 3:20-cv-00396-MMD-CLB Document 42 Filed 09/10/21 Page 2 of 2




1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered October 1, 2020 (ECF No. 15) will remain in effect.

3          DATED THIS 10th Day of September 2021.
4

5
                                               MIRANDA M. DU
6                                              CHIEF UNITED STATES DISTRICT JUDGE
7

8
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                  2
28
